         Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 1 of 9




                                   STATEMENT OF FACTS

        Your affiant, Brandon Merriman, is a Special Agent with the Federal Bureau of
Investigation and has been so employed since January 2016. Currently, I am a tasked with
investigating criminal activity in and around the U.S. Capitol grounds on January 6, 2021. As a
Special Agent, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 2 of 9




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       On January 7 and 8, 2021, the FBI received multiple tips indicating James Matthew
Horning (Horning) was inside the U.S. Capitol on January 6, 2021. Specifically, on January 7,
2021, a witness (W-1) contacted and provided the FBI with a video that W-1 had viewed on social
media. The individual who posted the video included the caption “in case you ever wandered (sic)
who my father is” (see Figure 1). The video is of an individual wearing a bright orange colored
beanie style hat and a turquoise colored bandana around his neck, taking a selfie style video of
himself smoking an unknown substance and saying “Fuck it, smoking a joint on the Capitol steps
right now.” The account that posted the video has a username that, according to open source
records, is the first name of a daughter of Horning.




                                                 Figure 1

        On January 8, 2021, a second witness (W-2), who stated he has known Horning since high
school, contacted the FBI and indicated Horning was one of the protestors inside the U.S. Capitol
on January 6, 2021. W-2 stated that a video in which Horning appears to be smoking a joint outside
the U.S. Capitol was posted to the Facebook account W-2 associates with Horning. W-2 provided
the FBI with screenshots from the Facebook account “Matt Horning.” One of the screenshots W-
2 provided the FBI from the “Matt Horning” Facebook account is from a video and is the same
individual pictured in Figure 1 above (see Figure 2). The “Matt Horning” Facebook account also
uses a profile picture that appears to be a picture of Horning.


                                                 2
         Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 3 of 9




                                                  Figure 2




        A second screenshot W-2 provided to the FBI from the “Matt Horning” Facebook account
was a post commenting on the events of January 6, 2021. The post from the “Matt Horning
 Facebook account stated, “To anyone on my list who has a problem with what happened in DC
today.. I am damn proud I was there. If you have a problem with that, hit the inbox if you want..
or use the unfriend feature if you ain’t bout it. Those of you calling for an investigation, why don’t
you try investigating deez nuts with ya chin” (see Figure 3).




                                                  3
         Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 4 of 9




                                               Figure 3

       A third screenshot that W-2 provided to the FBI from the “Matt Horning” Facebook
account was a post containing five videos with the caption “Videos from DC” (see Figure 4). It is
your affiant’s belief the scaffolding pictured in Figure 4 below is the scaffolding that was
attached to the U.S. Capitol building on January 6, 2021.




                                               Figure 4

        A fourth screenshot that W-2 provided to the FBI from the “Matt Horning” Facebook
account was a post depicting a text conversation between an individual named Matt Horning and
another Facebook user. The other Facebook user asked Horning “I’m curious why you went to
DC: just a show or actual intent to violently overthrow the election? Legit question.” Horning
replies “3 reasons… to be there when history happens. To participate in anarchy. To smoke weed
in government buildings…..The real reason was to intimidate congress.. they have a 9% approval


                                               4
        Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 5 of 9




rating. We accomplished that. Maybe they will work on that because they know we could have
got them and have mercy.” (see Figure 5)




                                               Figure 5

        On January 8, 2021, a third witness (W-3) contacted the FBI and stated an individual
named Matt Horning posted videos and pictures of himself inside the U.S. Capitol on January 6,
2021 on the “Matt Horning” Facebook account. W-3 provided the FBI with a screenshot of a
post from the “Matt Horning” Facebook account commenting on the events of January 6, 2021.
Specifically, in response to a Facebook post about the events of January 6, 2021, at the U.S.
Capitol, Horning responded indicating he had been there and was inside the U.S. Capitol (see
Figure 6).




                                               5
         Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 6 of 9




                                                 Figure 6



        Your affiant has compared the individual pictured in the above figures to law enforcement
records of James Matthew Horning that appear to show the same unique facial features between
Horning and the individual depicted in the above figures. Based on that review, the above social
media posts, and tips received by the FBI, it is you affiant’s belief that the individual wearing the
bright orange beanie style hat and turquoise colored bandana around his neck is James Matthew
Horning.

       At approximately 2:45 PM on January 6, 2021, a USCP security camera located just inside
the Upper West Terrace door at the U.S. Capitol captured Horning, seen wearing a light brown
coverall, a bright orange beanie style hat, a turquoise colored bandana around his neck, and a dark
colored backpack, entering the U.S. Capitol (see Figure 8).




                                                 6
        Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 7 of 9




                                             Figure 8

      At approximately 2:51 PM on January 6, 2021, a USCP security camera captured
Horning inside the U.S Capitol by the Senate Wing door (see Figure 9).




                                             Figure 9


       At approximately 3:01 PM on January 6, 2021, Horning is seen on USCP security
footage by the House Wing Door inside the U.S. Capitol (see Figure 10).


                                             7
         Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 8 of 9




                                              Figure 10

       Lastly, at approximately 3:02 PM on January 6, 2021, Horning is seen on USCP security
footage by the Hall of Columns South inside the U.S. Capitol (see Figure 11).




                                              Figure 11


       Based on the foregoing, your affiant submits that there is probable cause to believe that
James Matthew Horning violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such

                                               8
         Case 1:21-mj-00263-ZMF Document 1-1 Filed 02/24/21 Page 9 of 9




proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that James Matthew Horning
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

        Finally, your affiant submits there is probable cause to believe that James Matthew Horning
violated 18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official
proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
proceedings.



                                                       _________________________________
                                                       Brandon Merriman
                                                       Special Agent
                                                       Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 24th day of February 2021.
                                                                           2021.02.24
                                                                           15:08:49 -05'00'
                                                       ___________________________________
                                                       ZIA M. FARUQUI
                                                       U.S. MAGISTRATE JUDGE




                                                  9
